Title: To John Adams from George Washington Jeffreys, 15 July 1817
From: Jeffreys, George Washington
To: Adams, John


				
					Dear Sir.
					Red House No: C. July 15th 1817.
				
				A Society has been established at this place for the promotion of agricultural and rural affairs—It consist of the most respectable and intelligent citizens of our county, who convinced of the imperfect state of agriculture among us, are stimulated by the most laudable motives to effect some improvements in it, and not only by examples on their farms, but by every other means which lay in their power—One of these is the establishment of an agricultural library—Knowing you to have been always fond and to have taken a great interest in agricultural pursuits we deem you a proper person to apply to, to aid us in the selection of the books for our library—We should therefore feel ourselves under great obligations to you, if you will make out for us such a catalouge of books on the subject of agriculture and rural affairs as will be useful not only to us, but to our rising generation—Agriculture in the southern states of the union, is at the last lowest state of degradation, its improvement or advancement should therefore be the fervent wish of every patriotic citizen of America the United States. We have the fullest confidence, from the interest which you feel for the prosperity and happiness of your beloved country, that you will give us any assistance which lays within your power. Any agricultural books which you have read or could recommend, we would thank you to set down by way of catalouge and forward thro the medium of the Mail—Also any hints on the subject of agriculture, its improvement or advancement, which your experience or information may enable you to give will also be thankfully received and respectfully attended to—Massachusetts, with the rest of the northern states, is far before us in agricultural improvements, and would our farmers attend, she could give us volumes of  useful information on this subject—I am happy to observe that the poeple about here begin to be convinced of their imperfect and deteriorating state of agriculture and to evince a disposition to make improvements To advance this desirable object, no exertions on our part shall be spared, and to have the cooperations of our fellow citizens will be truly gratifying—A letter addressed to me to this office Viz to Red HouseNo. C via Petersburg Va. will come safe to hand—Be pleased to accept my sincere wishes for / your happiness and the respect  / with which I am yrs &—
				
					George Washington JeffreysSecy to Red House Agrl. Society.
				
				
			